UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6113



PAUL NAGY,

                                              Plaintiff - Appellant,

          versus


MICHAEL S. HAMDEN,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:05-ct-00554-BO)


Submitted:   May 19, 2006                     Decided:   June 5, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Paul Nagy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Paul Nagy appeals the district court’s order dismissing

his   42   U.S.C.   §   1983   (2000)     complaint   under   28    U.S.C.

§ 1915(e)(2)(b) (2000).    We have reviewed the record and find that

this appeal is frivolous.      Accordingly, we affirm for the reasons

stated by the district court.       See Nagy v. Hamden, No. 5:05-ct-

00554-BO (E.D.N.C. Nov. 1, 2005).       We deny the motion to expedite

as moot and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 2 -